DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 23 November 2020. Claims 1, 3, 4 and 7 - 12 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4 and 7 - 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 23 November 2020 have been fully considered but they are not persuasive.
On pages 7 - 8 of the remarks the Applicant’s Representative argues that the previous Office Action acknowledged that “Elfes does not describe the feature of setting the reliabilities of the attributes based on the above-quoted ratio.” The Applicant’s Representative argues that Ma et al. was relied upon to disclose setting the reliabilities of the attributes based on the above-quoted ratio and that however Ma et al. do not disclose “that at least one of the measurements used to set the reliability for a particular volume in a current evidence grid corresponds to a different position of a moving body than a position wherein at least one of the past second sets used to set the reliability of the latest second set corresponds to a different position of the moving body than a position of the moving body corresponding to the latest second set. However, the Examiner asserts that newly cited prior art Chamberlain et al. disclose the newly amended combination of features, i.e. “set[ting] reliability of the attribute for each of the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Alberto Elfes, “Using Occupancy Grids for Mobile Robot Perception and .

-	With regards to claim 1, Elfes discloses an information processing apparatus (Elfes, Pg. 51 Figs. 7 & 8 [“Vehicle locomotion and sensor interfaces are controlled by on-board processors, while the Dolphin mapping and navigation system runs on an off-board mainframe”]) comprising: a processing circuit, (Elfes, Pg. 51 Figs. 7 & 8 [“Vehicle locomotion and sensor interfaces are controlled by on-board processors, while the Dolphin mapping and navigation system runs on an off-board mainframe”]) the processing circuit configured to acquire a plurality of first sets, each of the first sets indicating a combination of observation information indicating a result of observation of an area surrounding a moving body (Elfes, Pg. 47 Subsection “Estimating the occupancy grid” - Pg. 48 Subsection “Sensor integration”, Pg. 49 Fig. 3, Pg. 50 Fig. 6, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping” - Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”, Pg. 52 Fig. 9, Pg. 54 Fig. 14) and position information indicating an observation position; (Elfes, Pg. 47 Left-Hand Column First Full Paragraph - Second Full Paragraph, Pg. 50 Fig. 6, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping” - Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”, Pg. 52 Fig. 9, Pg. 53 Subsection “Handling robot position uncertainty” - Pg. 54 Subsection “Incorporating positional uncertainty into the mapping process”, Pg. 54 Fig. 14) every time the processing circuit acquires a first set of the first sets, (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 Subsection “Sensor i, P[s(Ci) = OCC I {r}t], based on observations {r}t = {r1, ..., rt} and given a new observation rt+1, the improved estimate is given by P[s(Ci) = OCC | {r}t+1] = (1) 
    PNG
    media_image1.png
    64
    271
    media_image1.png
    Greyscale
 In this recursive formulation, the previous estimate of the cell state, P[s(Ci) = OCC I {r}t], serves as the prior and is obtained directly from the occupancy grid. The new cell state estimate P[s(Ci) = OCC | {r}t+1] is subsequently stored again in the map”, “the same occupancy grid can be updated by multiple sensors operating independently” and “separate occupancy grids are maintained for each sensor system and the integration of these sensor maps is performed at a later stage by composing the corresponding cell probabilities”]) based on attributes of the respective area in past second sets of the plurality of second sets, (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 Subsection “Sensor integration”, Pg. 49 Fig. 3, Pg. 50 Fig. 6, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 51 Figs. 7 & 8, Pg. 53 Subsection “Path planning” - Subsection “Handling robot position uncertainty”, Pg. 53 Fig. 13, Pg. 54 Fig. 14 [“Given a current estimate of the state of a cell Ci, P[s(Ci) = OCC I {r}t], based on observations {r}t = {r1, ..., rt} and given a new observation rt+1, the improved estimate is given by P[s(Ci) = OCC | {r}t+1] = (1) 
    PNG
    media_image1.png
    64
    271
    media_image1.png
    Greyscale
 In this recursive i) = OCC I {r}t], serves as the prior and is obtained directly from the occupancy grid. The new cell state estimate P[s(Ci) = OCC | {r}t+1] is subsequently stored again in the map.”]) wherein at least one of the past second sets used to set the reliability of the latest second set corresponds to a different position of the moving body than a position of the moving body corresponding to the latest second set. (Elfes, Pgs. 47 - 48 Subsection “Estimating the occupancy grid”, Pg. 50 Subsection “Characteristics of the occupancy grid approach” ¶ 3, Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”, Pg. 52 Figs. 9 - 11, Pg. 54 Fig. 14 [“we compose information from multiple sensor readings taken from different viewpoints to estimate and improve the sensor-derived occupancy grids”, “Figure 9. A two-dimensional sonar occupancy grid. Cells with high occupancy probability are represented in red, while cells with low occupancy probability are shown in blue. The robot positions from where scans were taken are shown by green circles” and “Range measurements from each sensor are converted directly to the occupancy grid representation, where data taken from multiple views and from different sensors can be combined naturally.” The Examiner asserts that figures 9 and 11 of Elfes illustrate that the occupancy grid is derived from multiple measurements taken from differing positions of the moving body.]) Elfes fails to disclose explicitly a memory having computer executable components stored therein; a processing circuit communicatively coupled to the memory; and setting reliability based on a ratio of (i) a number of times that an attribute of the respective area in past second sets of the plurality of second sets was equal to 

-	With regards to claim 3, Elfes in view of Chamberlain et al. disclose the apparatus according to claim 1, wherein the observation information is a captured image obtained through imaging by the processing circuit (Elfes, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 51 Figs. 7 & 8, Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”) the area surrounding the moving body. (Elfes, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 51 Fig. 7, Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”) In addition, analogous art Chamberlain et al. disclose wherein the observation information is a captured image obtained through imaging by the processing circuit the area surrounding the moving body. (Chamberlain et al., Abstract, Fig. 1, Col. 2 Lines 42 - 48, Col. 2 Lines 10 - 35 and Lines 47 - 67, Col. 5 Lines 12 - 22, Col. 7 Lines 7 - 30, Col. 10 Lines 34 - 48, Col. 12 Lines 8 - 45) 

-	With regards to claim 4, Elfes in view of Chamberlain et al. disclose the apparatus according to claim 1, wherein the observation information is information indicating a position of an object existing in surroundings of the moving body. (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 Subsection “Sensor integration”, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 52 Figs. 9 & 11, Pg. 53 Subsection “Path planning” - Subsection “Handling robot position uncertainty”, Pg. 53 Fig. 13, Pg. 54 Fig. 14, Pg. 56 Table 1 [“separate occupancy grids are maintained for each sensor system and the integration of these sensor maps is performed at a later stage by 

-	With regards to claim 7, Elfes in view of Chamberlain et al. disclose the apparatus according to claim 1, wherein the processing circuit is further configured to calculate. (Elfes, Pg. 51 Figs. 7 & 8 [“Vehicle locomotion and sensor interfaces are controlled by on-board processors, while the Dolphin mapping and navigation system runs on an off-board mainframe”]) Elfes fails to disclose explicitly calculating, for each of the plurality of areas, a travelable probability indicating a probability that the moving body is travelable in the area, based on the attribute information. Pertaining to analogous art, Chamberlain et al. disclose wherein the processing circuit is further configured to calculate, for each of the plurality of areas, a travelable probability indicating a probability that the moving body is travelable in the area, based on the attribute information. (Chamberlain et al., Figs. 4A & 4B, Col. 7 Lines 27 - 48, Col. 8 Lines 6 - 44, Col. 9 Line 23 - Col. 10 Line 19) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Elfes in view of Chamberlain et al. with 

-	With regards to claim 12, Elfes discloses an information processing method (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 i, P[s(Ci) = OCC I {r}t], based on observations {r}t = {r1, ..., rt} and given a new observation rt+1, the improved estimate is given by P[s(Ci) = OCC | {r}t+1] = (1) 
    PNG
    media_image1.png
    64
    271
    media_image1.png
    Greyscale
 In this recursive formulation, the previous estimate of the cell state, P[s(Ci) = OCC I {r}t], serves as the prior and is obtained directly from the occupancy grid. The new cell state estimate P[s(Ci) = OCC | t+1] is subsequently stored again in the map”, “the same occupancy grid can be updated by multiple sensors operating independently” and “separate occupancy grids are maintained for each sensor system and the integration of these sensor maps is performed at a later stage by composing the corresponding cell probabilities”]) based on attributes of the respective area in past second sets of the plurality of second sets, (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 48 Subsection “Sensor integration”, Pg. 49 Fig. 3, Pg. 50 Fig. 6, Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 51 Figs. 7 & 8, Pg. 53 Subsection “Path planning” - Subsection “Handling robot position uncertainty”, Pg. 53 Fig. 13, Pg. 54 Fig. 14 [“Given a current estimate of the state of a cell Ci, P[s(Ci) = OCC I {r}t], based on observations {r}t = {r1, ..., rt} and given a new observation rt+1, the improved estimate is given by P[s(Ci) = OCC | {r}t+1] = (1) 
    PNG
    media_image1.png
    64
    271
    media_image1.png
    Greyscale
 In this recursive formulation, the previous estimate of the cell state, P[s(Ci) = OCC I {r}t], serves as the prior and is obtained directly from the occupancy grid. The new cell state estimate P[s(Ci) = OCC | {r}t+1] is subsequently stored again in the map.”]) wherein at least one of the past second sets used to set the reliability of the latest second set corresponds to a different position of the moving body than a position of the moving body corresponding to the latest second set. (Elfes, Pgs. 47 - 48 Subsection “Estimating the occupancy grid”, Pg. 50 Subsection “Characteristics of the occupancy grid approach” ¶ 3, Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”, Pg. 52 Figs. 9 - 11, Pg. 54 Fig. 14 [“we compose .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alberto Elfes, “Using Occupancy Grids for Mobile Robot Perception and Navigation”, IEEE, Computer Vol. 22, Issue 6, June 1989, pages 46 - 57, herein referred to as “Elfes”, in view of Chamberlain et al. U.S. Patent No. 10,029,804 as applied to claim 7 above, and further in view of Zhang et al. U.S. Publication No. 2013/0265424 A1.

-	With regards to claim 8, Elfes in view of Chamberlain et al. disclose the apparatus according to claim 7. Elfes fails to disclose explicitly wherein the processing circuit calculates the travelable probability of a first area where the attribute is a roadway to be a higher value than the travelable probability of a second area where the attribute is other than the roadway. Pertaining to . 

Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alberto Elfes, “Using Occupancy Grids for Mobile Robot Perception and Navigation”, IEEE, Computer Vol. 22, Issue 6, June 1989, pages 46 - 57, herein referred to as “Elfes”, in view of Chamberlain et al. U.S. Patent No. 10,029,804 as applied to claim 7 above, and further in view of Honda U.S. Patent No. 7,054,467.

-	With regards to claim 9, Elfes in view of Chamberlain et al. disclose the apparatus according to claim 7, wherein the processing circuit (Elfes, Pg. 51 Figs. 7 & 8 [“Vehicle locomotion and sensor interfaces are controlled by on-board processors, while the Dolphin mapping and navigation system runs on an off-board mainframe”]) is further configured to acquire, for each of a plurality of sensors for observing the area surrounding the moving body, (Elfes, Pg. 48 Subsection “Sensor integration”, Pg. 50 Fig. 6, Pg. 50 Subsection “Characteristics of the occupancy grid approach” - Pg. 51 Subsection “Using occupancy grids for mobile robot mapping”, Pg. 51 Fig. 7, Pg. 52 Subsection “Sensor integration of sonar and scanline stereo”, Pg. 53 Fig. 13) probability information indicating the travelable areas (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 49 Subsection “Decision making”, Pg. 52 Figs. 9 & 10, Pg. 53 Fig. 13 [“The state variable s(C) associated with a cell C of the occupancy grid is defined as a discrete random variable with two states, occupied and empty”]) and reliability information indicating the reliability of the attributes of the plurality of areas, (Elfes, Pg. 47 Subsection “Occupancy grid representation” - Pg. 49 Subsection “Incorporation of user-provided maps”, Pg. 52 Figs. 9 & 10, Pg. 53 Fig. 13 [“each cell stores a probabilistic estimate of its state” and “To provide a common representation, the geometric models are scan-converted into an occupancy grid, with occupied and empty areas assigned appropriate probabilities”]) and determine a final probability of the travelable areas based on the probability information and the reliability information. (Elfes, Pg. 47 Subsection “Estimating the occupancy grid” - Pg. 48 Subsection “Sensor the reliability information of each of the plurality of sensors. Pertaining to analogous art, Chamberlain et al. disclose wherein the processing circuit is further configured to acquire, for each of a plurality of sensors observing the area surrounding the moving body, (Chamberlain et al., Abstract, Figs. 1 & 2, Col. 2 Lines 31 - 48, Col. 3 Lines 10 - 19, Col. 7 Lines 7 - 30, Col. 10 Lines 36 - 45) probability information indicating the travelable probabilities of the plurality of areas (Chamberlain et al., Figs. 4A & 4B, Col. 7 Lines 27 - 48, Col. 8 Lines 6 - 44, Col. 9 Line 23 - Col. 10 Line 19) and reliability information indicating the reliability of the attributes of the plurality of areas. (Chamberlain et al., Col. 4 Lines 2 - 8, Col. 6 Lines 2 - 14, Col. 7 Lines 44 - 48, Col. 7 Line 67 - Col. 8 Line 5, Col. 9 Lines 23 - 67) Chamberlain et al. fail to disclose explicitly determining a final probability of the travelable probabilities of the plurality of areas based on the reliability information of each of the plurality of sensors. Pertaining to analogous art, Honda discloses wherein the processing circuit (Honda, Abstract, Fig. 1, Col. 48 Line 49 - Col. 49 Line 25) is further configured to acquire, for each of a plurality of sensors for observing the area surrounding the moving body, (Honda, Abstract, Figs. 1, 8 & 13, Col. 14 Line 66 - Col. 15 Line 8, Col. 20 Lines 13 - 21, Col. 21 Lines 47 - 62, Col. 23 Line 62 - Col. 24 Line 17, Col. 28 Line 58 - Col. 29 Line 16, Col. 32 Lines 13 - 16) probability information indicating the travelable probabilities of the plurality of areas (Honda, Col. 20 Lines 5 - 56, Col. 

-	With regards to claim 10, Elfes in view of Chamberlain et al. in view of Honda disclose the apparatus according to claim 9. Elfes fails to disclose explicitly wherein the processing circuit determines the travelable probability corresponding to a sensor of the plurality of sensors having a highest reliability as the final probability. Pertaining to analogous art, Honda discloses wherein the processing circuit determines the travelable probability corresponding to a sensor of the plurality of sensors having a highest reliability as the final probability. (Honda, Figs. 8 - 10, Col. 13 Line 55 - Col. 14 Line 14, Col. 25 Lines 13 - 22 [“The first reliability storage section 17 stores, for each sensor 11, the degree of first reliability assigned to all pixels” and “According to still another example of calculation of a second parameter while first reliability is taken into consideration, the degrees of first reliability of the first parameters assigned to a pixel are compared with each other. The first parameter having the highest degree of reliability is taken as a second parameter”]) 

 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-



/ERIC RUSH/Primary Examiner, Art Unit 2667